                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

DEMETRIUS TATE,                           )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )     CAUSE NO. 3:17-CV-667-PPS-MGG
                                          )
WARDEN,                                   )
                                          )
              Respondent.                 )

                                 OPINION AND ORDER

       Demetrius Tate, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing where a disciplinary hearing officer found him guilty

of possession or use of a controlled substance in violation of Indiana Department of

Correction Policy B-202. ECF 2 at 1. As a result, he was sanctioned with a one-step

demotion in credit class. Id. This means he will accrue good time credit at a slower

rate. The Warden has filed the administrative record. Tate has not filed a traverse and

the time to do so has passed. Thus, this case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418
U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the

record to support the guilty finding. Superintendent, Mass Corr. Inst. v. Hill, 472 U.S. 445,

455 (1985).

       Tate first argues that the hearing officer did not have sufficient evidence to find

him guilty of possessing a controlled substance in violation of offense B-202. ECF 2 at 3.

In the context of a prison disciplinary hearing, “the relevant question is whether there is

any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some

evidence, courts are not required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence, but only determine

whether the prison disciplinary board’s decision to revoke good time credits has some

factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted). This is an exceedingly modest standard of review. Indeed, the Seventh

Circuit has said that “even meager proof will suffice.” Webb v. Anderson, 224 F.3d 649,

652 (7th Cir. 2000).

       Tate was found guilty of violating IDOC offense B-202 which prohibits inmates

from “[p]ossession or use of any unauthorized substance controlled pursuant to the

laws of the State of Indiana or the United States Code, possession of drug

paraphernalia, possession/use of a synthetic drug, or drug lookalike.” Indiana

Department of Correction, Adult Disciplinary Process: Appendix I.

https://www.in.gov/idoc/files/02-04-101%20Appendix%20I%206-4-2018.pdf.


                                              2
       The Conduct Report charged Tate as follows:

       On the above date and approximate time, I, Officer Reed, while
       conducting an ERO shakedown found a hand rolled cigarette, commonly
       used to smoke controlled substances on Offender Tate, Demetrius #205936
       mattress.

ECF 10-1 at 1.

       In assessing the evidence, the hearing officer determined there was sufficient

evidence in the record to find Tate guilty of possession or use of a controlled substance

in violation of offense B-202. A conduct report alone can be enough to support a

finding of guilt. McPherson, 188 F.3d at 786. Such is the case here. In the conduct

report, Officer Reed detailed the fact he found a hand rolled cigarette on Tate’s mattress

after conducting a shakedown of his cell. ECF 10-1 at 1. These are typically used to

smoke controlled substances. Id. A photograph taken shortly after the discovery of the

contraband corroborated the conduct report. ECF 10-3 at 1. Furthermore, an internal

investigation identified the hand rolled cigarette that Tate had in his possession as

constituting a “look-a-like” controlled substance under offense B-202. ECF 10 at 7, 12 at

1.

       Notably, Tate does not dispute that he possessed the “look-a-like” substance that

appeared to be an illegal substance. Given the discovery of the hand rolled cigarette on

Tate’s mattress in his cell, photographic evidence documenting the cigarette, and an

internal investigation identifying the cigarette as a “look-a-like” substance, there was

more than “some evidence” for the hearing officer to find Tate guilty of offense B-202.

Because the hand rolled cigarette looked like and was consistent with an illegal

                                             3
controlled substance, it was neither arbitrary nor unreasonable to find Tate guilty.

Therefore, this ground does not identify a basis for granting habeas corpus relief.

       Tate also contends that his due process rights were violated because he was

denied an impartial hearing. ECF 2 at 2. In the prison disciplinary context, adjudicators

are “entitled to a presumption of honesty and integrity,” and “the constitutional

standard for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003).

Due process prohibits a prison official who was personally and substantially involved

in the underlying incident from acting as a decision-maker in the case. Id. However,

due process is not violated simply because the hearing officer knew the inmate,

presided over a prior disciplinary case, or had some limited involvement in the event

underlying the charge. Id.

       There is no evidence to support Tate’s contention that the hearing officer was

biased against him or that he did not have an impartial hearing. Tate has not shown

that the hearing officer was directly or otherwise substantially involved in the factual

events underlying the disciplinary charges, or the investigation of the incident. Id.

Therefore, this ground does not identify a basis for granting habeas corpus relief.

       Tate also asserts that his due process rights were violated because prison officials

did not test the confiscated hand rolled cigarette. ECF 2 at 2. However, the prison’s

refusal to test the contraband did not violate Tate’s due process rights. “Prison

disciplinary proceedings are not part of a criminal prosecution, and the full panoply of

rights due a defendant in such proceedings does not apply.” Wolff, 418 U.S. at 566.


                                             4
While prisoners have a right to submit relevant exculpatory evidence, they do not have

the right to create evidence which does not already exist because “[p]rison officials must

have the necessary discretion to keep the hearing within reasonable limits.” Id. See also

Freitas v. Auger, 837 F.2d 806, 812 n.13 (8th Cir. 1988) (“Freitas was not entitled to a

polygraph examination . . . .”); Rhatigan v. Ward, 187 F. App’x 889, 890-91 (10th Cir.

2006); and Arthur v. Ayers, 43 F. App’x 56, 57 (9th Cir. 2002) (inmates were not entitled

to laboratory testing of substances). Here, internal investigators identified the papers

inside the hand rolled cigarette as consistent with chemical-laced papers and the

wrapped brown rolling paper used to make the cigarette was consistent with smoking

the substance. ECF 10 at 6, 12 at 1. Because investigators determined the substance was

a “look-a-like” controlled substance, it did not meet the criteria for testing. Therefore,

this ground does not identify a basis for habeas corpus relief either.

       Tate finally claims that he is entitled to habeas corpus relief on the basis that

prison officials allegedly falsified state documents, including the conduct report. ECF 2

at 3. It is certainly true that “prisoners are entitled to be free from arbitrary actions of

prison officials.” McPherson, 188 F.3d at 787. But there is simply no evidence that

prison officials falsified state documents. The only thing that Tate points to is the fact

that the confiscated substance was never tested. I’ve already addressed that issue and

nothing more needs to be said about it.

       If Tate wants to appeal this order, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court of


                                              5
Cook County, Ill., 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3), an appeal in this

case could not be taken in good faith.

      For these reasons, Demetrius Tate’s petition for writ of habeas corpus is

DENIED. The clerk is DIRECTED to close this case.



ENTERED: November 26, 2018.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            6
